                           UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


UNITED STATES OF AMERICA,

                       Plaintiff,

v.                                                 CASE NO. 2:19-cv-


HYUNDAI OILBANK CO., LTD. and
S-OIL CORPORATION,

                       Defendants.


                                      ORDER TO SEAL

       The Government having moved to seal its Notice of Related Cases, and the Court being

duly advised in the premises;

       IT IS HEREBY ORDERED that said pleading be SEALED, and all related documents

maintained in a safe place and not be opened unless by further Order of this Court.




                                               /s/Chelsey M. Vascura
                                             _____________________________________
                                             UNITED STATES 0$*,675$7( JUDGE

 4/3/2019
_____________
Date
